department of the treasury internal_revenue_service washington d c tax exempt and cover jul uniform issue list set ep rat hirkikeeerieeere hiakraheakkekerer kakrhkikhereeen - legend taxpayer haikkkaekeererer ira a krnkkkkekkakkkie amount dollar_figure hikkekeaekeeketke financial_institution a financial_institution b dear this is in response to your request dated atitneneeeeeee in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira a totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to financial_institution b’s incorrect assertion that it could properly handle ira accounts taxpayer a further represents that amount has not been used for any other purpose taxpayer represents that he in consultation with his financial advisor at financial_institution a prepared to move funds from financial_institution a to financial_institution b in order to diversify the taxpayer’s investments financial_institution b a real_estate limited_partnership assured the taxpayer that they could accept ira funds and the taxpayer presumed therefore that financial_institution b could serve as an ira custodian and properly title the taxpayer's investment as an ira account taxpayer consulted with and entrusted his financial advisor to facilitate a trustee-to-trustee transfer between financial_institution a and financial_institution b the funds amount were moved in february to an investment account with financial_institution b which was not a qualified tax-deferred account only when filing his tax_return did the taxpayer become aware that the funds were not moved correctly the taxpayer's advisor and financial_institution b were unable to correct the mistake within the time prescribed by sec_408 of the code because financial_institution b could not legally serve as an ira custodian based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with his assertion that his failure to accomplish a timely rollover was caused by the failure of his financial institutions and advisor to move the funds to a properly qualified account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into an eligible_retirement_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification_number at - _ please address all correspondence to sincerely yours calter kr wesrins carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
